Citation Nr: 0324942	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating of 100 percent prior to March 1, 2000 for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an April 2000 rating decision, the RO granted a temporary 
total rating for PTSD from November 3, 1999 to March 1, 2000, 
under 38 C.F.R. § 4.29 for hospitalization for a period of 
more than 21 days.  In a September 2000 rating decision, the 
RO assigned a 100 percent rating for PTSD, effective from 
March 1, 2000.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  The RO received the veteran's claim for service 
connection for PTSD on September 5, 1995.

3.  In an October 1995 rating decision, the RO granted 
service connection for PTSD and assigned an initial 10 
percent rating; the RO received the veteran's notice of 
disagreement (NOD) with the initial 10 percent rating on 
December 7, 1995.

4.  The veteran was last employed on October 31, 1995; later 
he was hospitalized for PTSD by the VA on November 14, 1995.

5.  Prior to November 14, 1995, the veteran's PTSD was 
productive of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people with psychoneurotic symptoms that resulted in 
such reduction in reliability, flexibility, and efficiency 
levels as to produce considerable industrial impairment; but 
his PTSD was not manifested by severe impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and his psychoneurotic symptoms 
were not of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

6.  It was factually ascertainable that, after November 13, 
1995, the veteran's PTSD was manifested by demonstrable 
inability to obtain or retain employment and evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives.


CONCLUSION OF LAW

The criteria for an effective date of November 14, 1995, and 
no earlier, for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 5110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

With earlier effective date claims, there also is, by law, no 
additional relevant evidence to be obtained with claims for 
earlier effective dates involving a grant of a 100 percent 
rating under the former rating criteria, when evidence in the 
record does not demonstrate that the veteran's service-
connected PTSD rendered him unemployable prior to November 
14, 1995, the date of claim for an increased rating.  38 
C.F.R. §§ 3.157(b); 3.400(o) (2002).  Therefore, even though 
the veteran's service-connection claim was received on 
September 5, 1995, there was no medical evidence that showed 
a 100 percent rating was warranted for PTSD prior to November 
14, 1995.  Thus, it is legally impossible to get an effective 
date any earlier than the day of his claim and evidence of 
entitlement to such a rating.

In this case, the veteran is not prejudiced by the Board's 
consideration of this claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing effective 
dates and higher ratings.  By information letters, rating 
decisions, statements of the case issued in January 1996 and 
September 2001, supplemental statements of the case issued in 
July 1998, February 1999, and April 2000.  VA has clarified 
what evidence would be required to establish an earlier 
effective date for a 100 percent rating and the appellant has 
been advised of the evidence considered in connection with 
this appeal, and the evidence potentially probative of the 
claim throughout the procedural course of the claims process.  
See 38 C.F.R. § 3.159(b)(1), (e) (2002).  Moreover, the 
appellant and his representative have provided argument in 
support of this appeal, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

Analysis

The appellant contends, in essence, that his service-
connected PTSD was more severe than the 50 percent rating 
assigned prior to March 1, 2000.  In this regard, he 
maintains, in effect, that the severity of his PTSD rendered 
him unemployable and as such he should be granted a 100 
percent rating prior to March 1, 2000.  Specifically, he 
claims that the 100 percent rating should be retroactive to 
the original date of appeal in 1995, or alternatively, at 
least from 1998, when his rating was increased to 50 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  

The criteria for diagnosing and evaluating psychiatric 
disorders were changed.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2002)) ("current" regulations).  The Board has analyzed the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  The Board observes 
that 38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule, effective 
November 7, 1996 with the amendments for mental disorder.  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2002).

Under the current regulations, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2002).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2002).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Under the provisions 
of 38 C.F.R. § 3.157(b)(1), an informal claim for increase 
will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

On September 5, 1995, the RO received the veteran's claim for 
service connection for PTSD.  In October 1995, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent rating from the date of claim.  On November 14, 1995, 
the veteran was hospitalized for PTSD.  On December 7, 1995, 
the veteran filed an NOD with regard to the initial 10 
percent rating, indicating that he had been unable to hold a 
job since 1988, was unable to socialize, was having marital 
problems due to his PTSD, and was currently hospitalized for 
it.  

The Board finds that the appellant had filed an informal 
claim for an increased rating for PTSD, based on a VA 
hospital report for treatment for PTSD, beginning on November 
14, 1995.  38 C.F.R. § 3.157(b).

However, the VA regulations governing the award of effective 
dates require that the Board must generally look to the 
evidence regarding the veteran's service-connected disability 
dated during the one-year period prior to his claim to 
determine whether it was "ascertainable that an increase in 
disability had occurred."  See 38 C.F.R. 
§ 3.400.  As the Board has determined that the veteran filed 
his claim for an increased rating on November 14, 1995, only 
records dated during the one-year period before that, may be 
considered to determine whether it was factually 
ascertainable that an increase in his disability had 
occurred.  
  
The Board must now determine at what point in time the 
appellant's service-connected PTSD warranted a 100 percent 
rating or rendered him unable to secure or follow a 
substantially gainful occupation.  

In a VA Form 21-4192 dated May 29, 1996, the Chief, Human 
Resources Management for the VA Medical Center, where the 
veteran was last employed, indicates that the veteran was 
employed from June 1995 through October 1995, that he had a 
temporary appointment, that he last worked October 31, 1995, 
and that he was terminated because of the lack of work, lack 
of funds or ceiling limitations.  The Social Security 
Administration later found that the veteran was disabled 
since October 31, 1995, due to his PTSD, diabetes, 
hypertension, depression, and history of heart attack.  The 
medical evidence shows that, at an October 6, 1995 VA 
examination, the veteran was alert, cooperative, coherent, 
goal-directed, depressed, and admittedly suspicious of 
people.  He was oriented times three and his memory was 
intact.  The veteran's judgment and insight were fair.  He 
was not suicidal.  

On November 14, 1995, the appellant was admitted to the VA 
hospital for treatment of his PTSD.  The hospital report 
reveals that the veteran's polysubstance abuse had been in 
remission for seven months.  That report also reflects his 
inability to cope with day-to-day stressors and chaotic 
relationships.  The veteran complained of irritability and 
depression.  His affect was slightly blunt and tearful at 
times.  He had vague suicidal ideations without plans.  He 
had recently had a fight with his 18-year-old son and stated 
that his family was afraid of him.  The veteran complained of 
nightmares and flashbacks to the point of hallucinations.  He 
was given a Global Assessment of Functioning score of 40 (50 
as the highest for the past year).  

From that time until the veteran was hospitalized in November 
1999, for which the veteran was awarded a temporary total 
rating under 38 C.F.R. § 4.29 until March 1, 2001, the 
medical evidence shows that the veteran was hospitalized in 
January 1996 and given a GAF score of 40 (50 as the highest 
for the past year), in February 1996 and given a GAF score of 
40, from May to July 1996 for PTSD and given a GAF score of 
30 (30 as the highest for the past year), and from November 
to December 1998 and given a GAF score of 40 (50 as the 
highest in the last year).  

VA examiners in August 1996 and January 1997 opined that the 
veteran was unemployable and that the veteran had chronic 
PTSD with depression, the latter examiner gave the veteran a 
GAF score of 45.  VA treatment records show continuing 
treatment for PTSD, in particular group therapy from October 
1997 to September 1998.  In July 1997 and April 1999, his 
treating VA physician opined that the veteran was 
unemployable due to the chronicity and severity of the 
veteran's symptoms.  Except for a June 1999 VA examination 
report reflecting a GAF score of 70, prior to March 1, 2000, 
the veteran's GAF scores generally had ranged between 30 and 
50.  The Board notes that the June 1999 VA examiner had not 
reviewed the veteran's claims file and no medical records 
were reviewed.  The Board observes that a GAF score of 41-50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while 
a GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-
IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2002)).    
The Board is cognizant that a GAF score is not determinative 
by itself.  

After careful review of the record, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the evidence of record supports the grant of a 100 
percent rating for the veteran's PTSD under the former 
schedular criteria, effective November 14, 1995.  The 
evidence shows that, after November 13, 1995, the veteran's 
PTSD was manifested by frequent nightmares and flashbacks, 
irritability, some tendency to paranoia, easy to anger with 
periods of aggressive, near violent behavior, difficulty 
getting alone with others, significant difficulties around 
crowds, continuous depression, anxiety, chronic sleep 
impairment, some suicidal and/or homicidal ideation, 
unemployability, and social isolation.  These findings 
support a conclusion that, due to his PTSD, the veteran was 
demonstrably unable to obtain and retain employment as of 
November 14, 1995, the date of the VA hospitalization; thus 
warranting a 100 percent rating under former Diagnostic Code 
9411.  

Accordingly, the criteria to assign an earlier effective date 
of November 14, 1995, and no earlier, for a 100 percent 
rating for PTSD have been met.  The Board notes that the 
veteran was awarded a temporary total rating under 38 C.F.R. 
§ 4.29 for PTSD from November 3, 1999 to March 1, 2000.  The 
RO will determine the amount of benefits payable pursuant to 
this decision, for each month as to which this decision has 
an impact.


ORDER

An effective date of November 14, 1995 for a 100 percent 
rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



